DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/5/21 has been entered.
 
Declaration/Affidavit
The declaration under 37 CFR 1.132 filed 4/5/21 is insufficient to overcome the rejection of claims 1-4,9,11-13,16-18,20,26-27 and 49-53 based upon 35 U.S.C. 103 as set forth in the last Office action because: the declaration states that the molecules of the instant claims maintain their SWIR properties when in an aqueous environment so as to be useful in in vivo imaging applications. Difficulties realized by the needs for aqueous solubility and functional group handle for conjugation add more complexity and scarcity. The compounds identified that may have the suitable SWIR properties typically have a substantially “planar” geometry and tended to highly aggregate and self-quench in aqueous solution. It was found that a minimum of 4 aryl sulfonates (sulfonates on the aryl fluorophore) was required in order to maintain the needed fluorescent properties in an aqueous environment.
This statement is not commensurate in scope with the instant claims which merely state the proviso that “in at least one instance R in said compound comprises sulfonate, aryl sulfonate, or C1 to C24 
Also, Murthy et al. teaches that the cyanine dyes 
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
may comprise R1-R4 = C1-C2 alkyl sulfonate, have emission wavelengths from 500-1000 nm and are used for in vivo application for imaging of tissues. The cyanine dyes have improved water solubility due to the water-soluble functional groups, such as alkyl sulfonate groups, etc. Therefore, the cyanine dyes may comprise 4 sulfonates on the aryl fluorophore.
Yang et al. teaches of organic carbocyanine dyes, such as
    PNG
    media_image2.png
    203
    519
    media_image2.png
    Greyscale
wherein X is Cl,Br; R1 is methyl, ethyl, propyl, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.). NIR dyes have an electromagnetic spectra from 680-1600 nm. The heptamethine cyanine dye is water soluble and the sulfonate group leads to some water solubility.

                                                             Claims Status
Claims 1-4,9 and 11-54 are pending in the application. Claims 14,15,19,21-25 and 28-48 are withdrawn from consideration. The claims 5-8 and 10 were cancelled in the amendment filed 4/5/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,9,11-13,16-18,20,26,27 and 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 8,628,753B2) in view of Achilefu et al. (US 2009/0124792A1).
Murthy et al. (US 8,628,753B2) discloses cyanine dye probes, such as  
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
wherein X is hydrogen, halogen, C1-20-alkyl, etc.; R1 and R2 may comprise C1-20-alkyl (most preferably C1,C2,C3 or C4 alkyl) sulfonate, C1-20-alkyl carboxylic acid (most preferably C1,C2,C3 or C4 alkyl carboxylic acid,  etc.; R11 is H or D; R3 and R4 comprise C1-20-alkyl sulfonate,  –SO3-, etc. and n is an integer from 1-5 (column 14, lines 36+; column 15, lines 1-22). The reduced dyes have improved water solubility and/or can be modified to include water-soluble functional groups which improve the water solubility of the dyes (column 21, lines 1-15). The dyes can be combined with one or more excipients, additives, carriers which includes solvents, buffers, etc. (column 27, lines 16-26).
The cyanine dyes described have emission wavelengths from 500-1000 nm (into the near infrared) (column 3, lines 22-28; column 19, lines 50-57; column 20, lines 5-7) 
1 and R2 of Murthy et al. encompasses the corresponding to R1 and R2 of the instant claims as they may comprise alkyl sulfonates, alkyl carboxylates, etc.
The R3 and R4 of Murthy et al. encompasses the corresponding to R3-R6 and R7-R10 of the instant claims as they may comprise at least two sulfonate moieties wherein n is an integer from 1-5.
The X of Murthy et al. encompasses the Q of the instant claims as X is hydrogen, C1-20-alkyl.

Murthy et al. does not explicitly disclose that a compound shown in table 4 or four sulfonates, alkyl sulfonates, aryl sulfonates or taurine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. may comprise a compound of table 4, as the cyanine dye probes may comprise R1 and R2 are C1-20-alkyl (most preferably C1,C2,C3 or C4 alkyl) sulfonate, C1-20-alkyl carboxylic acid (most preferably C1,C2,C3 or C4 alkyl carboxylic acid and R3 and R4 are –SO3H, C1-20-alkyl sulfonate wherein n is an integer from 1-5. Therefore, it would have been predictable that the R3 and R4 may comprise four alkyl sulfonate moieties as each n is an integer from 1-5.

Murthy et al. does not explicitly disclose that the molecule absorbs and/or emits light between 950 nm and 1350 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. absorbs and/or emits light between 950-1350 nm as Murthy et al. teaches that the cyanine dye probes described have emission wavelengths from 500-1000 nm encompasses the wavelength range of the instant claims and the modifications of the substituents, such as at least four alkyl sulfonate moieties stated above will predictably vary the absorption and emission wavelengths.


Achilefu et al. (US 2009/0124792A1) discloses near infrared cyanine dyes 
    PNG
    media_image3.png
    148
    457
    media_image3.png
    Greyscale
wherein A is a carbocyclic group; X and Y are an alkyl group, an alkenyl group, and an alkynyl group; n and m are independent integers from 1 to about 5; R1, R2, R4, R5, R6, R7, R8, R9, R10 and R11 are hydrogen, hydrocarbyl, substituted hydrocarbyl; R3 and R12 are hydrocarbyl and substituted hydrocarbyl (p2, [0019-0024]). The fluorescent cyanine dyes have absorption spectra ranging from 600 nm to about 1000 nm. In certain embodiments greater than 900 nm (p6, [0046]). The cyanine dyes can be attached to a biomolecule or a ligand, such as antibodies, peptides, etc. via covalent bonding, etc. (p6, [0048-0051]) for targeting imaging cells and tissue (p6, [0052-0053]). The point of attachment may comprise R4, R3, R5 (p6, [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a biomolecule to the cyanine dye probes of Murthy et al. to allow for the advantage of specific targeting of cells and tissues in a subject as taught by Achilefu et al. wherein the biomolecule can be attached to the nitrogen of the indole moiety.

Murthy et al. does not explicitly disclose that the optical absorbance and fluorescent emission properties are substantially similar in organic solvents, aqueous environments and biological environments.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. have an optical absorbance and fluorescent emission properties that are substantially similar in organic solvents, aqueous environments 

Murthy et al. does not explicitly disclose that the cyanine dye probes have P1 and P2 =
    PNG
    media_image4.png
    139
    190
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. have P1 and P2 
    PNG
    media_image4.png
    139
    190
    media_image4.png
    Greyscale
as the   cyanine dye probes of Murthy et al. may comprise cyanine dyes  
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
wherein R3 and R4 are –SO3H wherein n is an integer from 1-5.



Claims 1-4,9,11-13,16,17,26,27,49,53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/01513A1) in view of Achilefu et al. (US 2009/0124792A1).
Yang et al. (US 2013/01513A1) discloses near-infrared organic carbocyanine dyes (p1, [0010]), such as
    PNG
    media_image2.png
    203
    519
    media_image2.png
    Greyscale
wherein X is Cl,Br; R1 is methyl, ethyl, propyl, etc.; 2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.) (p10, [0014]; p17-19, [0129]). NIR dyes have an electromagnetic spectra from 680-1600 nm (p6, [0089]). The pentamethine and heptamethine cyanine dyes are water-soluble (p6, [0090-0091]) and the sulfonate group leads to some water solubility (p6, [0094]).
The synthesis of organic carbocyanine dyes can be accomplished via the method of Narayanan et al. (J. Org. Chem. 1995, 60, p2391-2395) (p26, [0189]) which teaches of 
    PNG
    media_image5.png
    296
    404
    media_image5.png
    Greyscale
(p2391) wherein
    PNG
    media_image6.png
    204
    285
    media_image6.png
    Greyscale
       
    PNG
    media_image7.png
    118
    258
    media_image7.png
    Greyscale
(p2392).
The synthesis of an asymmetric dyes involves 
    PNG
    media_image8.png
    214
    248
    media_image8.png
    Greyscale
(Scheme 2).
The benz[c,d]indole moieties of Yang et al. encompasses the benz[c,d]indole moieties of the instant claims, such as that of Table 2a.
The cyclic alkene moiety of Yang et al. encompasses the cyclic alkene moiety of the instant claims, such as those from Table 1a.
The X moiety of Yang et al. comprising Cl or Br encompasses the halogen of the instant claims.
R1 and R2 moieties of Yang et al. comprising methyl, ethyl, propyl, -(CH2)2-CO2-, -(CH2)2-SO3-, etc.
encompasses the R and/or L moieties of the instant claims comprising alkyl, alkyl sulfonate, carboxylate,

The dyes were mixed with PBS solution to examine the fluorescence emission intensity (p5, [0077]). 
Yang et al. does not explicitly disclose that a compound shown in table 4 or four sulfonate moieties or the synthesis of the compounds.
Peng et al. (US 8,227,621B2) discloses cyanine dyes of formula I 
    PNG
    media_image9.png
    171
    422
    media_image9.png
    Greyscale
 (column 4, lines 14+) wherein one or both of the heteroaryl ring systems in the cyanine dye having formula I is benzo[c,d]indolyl (column 14, lines 3-5) and has at least one sulfonate group, more preferably two or three sulfonate groups which provide the advantages of providing increased photostability, water solubility, etc. (column 14, lines 20-30).
The substituents R1 and R2 are each independently selected from H, or together with the 
    PNG
    media_image10.png
    77
    80
    media_image10.png
    Greyscale
group to which they are bonded form a 5- to 7-membered ring, etc.; R3-6 are each independently (C1-C6)alkyl, etc.; R7-8 are each independently optionally substituted (C1-C6)alkyl, etc.; R9a-9d and R10a-10d are each independently selected from –SO3cat, H, etc.; A (column 4, lines 14+; column 5, lines 1-30; column 16, lines 45+).
For symmetrical cyanine dye synthesis involves (scheme I) (column 28, lines 49+):
 
    PNG
    media_image11.png
    157
    169
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    135
    290
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    176
    439
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    165
    162
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    206
    363
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    156
    385
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the organic carbocyanine dyes of Yang et al. may comprise a compound of table 4, as the cyanine dye probes may comprise R1 = alkylcarboxylic, -(CH2)2-SO3- and R2 = EWG, such as –SO3H. Therefore, it would have been predictable that the R1 and R2 may comprise four sulfonate moieties and Peng et al. teaches of symmetrical cyanine dyes comprising having two benzo[c,d]indolyl moieties substituted with multiple sulfonate groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize symmetrical cyanine dye having two benzo[c,d]indolyl moieties substituted with multiple sulfonate groups via mixing 2 equivalent heteroaryl ring systems, benzo[c,d]indolyl, substituted with sulfonate groups with a bis amine compound ii.

Yang et al. does not explicitly disclose that the molecule absorbs and/or emits light between the wavelengths 950 nm and 1350 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the organic carbocyanine dyes of Yang et al. absorbs and/or emits light between 900-1350 nm as Yang et al. teaches that the cyanine dye probes described have emission wavelengths from 680-1600 nm which falls within the wavelength ranges of the instant claims and the modifications of the substituents, such as at least four sulfonate moieties stated above will predictably vary the absorption and emission wavelengths.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Yang et al. have an optical absorbance and fluorescent emission properties that are substantially similar in organic solvents, aqueous environments and biological environments as the dyes of Yang et al. have an analogous core structure, may comprise at least 4 sulfonate moieties and analogous substituents to those of the instant claims and therefore, have the same properties and are capable of the same functions.

Yang et al. does not disclose a linking group bound to a drug, peptide, antibody, carbohydrate, etc. of claim the instant claim 16.
Achilefu et al. (US 2009/0124792A1) discloses near infrared cyanine dyes 
    PNG
    media_image3.png
    148
    457
    media_image3.png
    Greyscale
wherein A is a carbocyclic group; X and Y are an alkyl group, an alkenyl group, and an alkynyl group; n and m are independent integers from 1 to about 5; R1, R2, R4, R5, R6, R7, R8, R9, R10 and R11 are hydrogen, hydrocarbyl, substituted hydrocarbyl; R3 and R12 are hydrocarbyl and substituted hydrocarbyl (p2, [0019-0024]). The fluorescent cyanine dyes have absorption spectra ranging from 600 nm to about 1000 nm (p6, [0046]). The cyanine dyes can be attached to a biomolecule or a ligand, such as antibodies, peptides, etc. via covalent bonding, etc. (p6, [0048-0051]) for targeting imaging cells and tissue (p6, [0052-0053]). The point of attachment may comprise R4, R3, R5 (p6, [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
.

Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
Applicant asserts that the molecules of the instant claims maintain their SWIR properties when in an aqueous environment so as to be useful in in vivo imaging applications. Difficulties realized by the needs for aqueous solubility and functional group handle for conjugation add more complexity and scarcity. The compounds identified that may have the suitable SWIR properties typically have a substantially “planar” geometry and tended to highly aggregate and self-quench in aqueous solution. It was found that a minimum of 4 aryl sulfonates (sulfonates on the aryl fluorophore) was required in order to maintain the needed fluorescent properties in an aqueous environment.
This statement is not commensurate in scope with the instant claims which merely state the proviso that “in at least one instance R in said compound comprises sulfonate, aryl sulfonate, or C1 to C24 alkyl sulfonate.” Therefore, the compounds of the instant claims do not require a minimum of 4 aryl sulfonates (sulfonates on the aryl fluorophore) which is required for the properties of the compounds of the instant claims.
Also, Murthy et al. teaches that the cyanine dyes 
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
may comprise R1-R4 = C1-C2 alkyl sulfonate, have emission wavelengths from 500-1000 nm and are used for in vivo application for imaging of tissues. The cyanine dyes have improved water solubility due to the water-soluble functional groups, such as alkyl sulfonate groups, etc. Therefore, the cyanine dyes may comprise 4 sulfonates on the aryl fluorophore.

    PNG
    media_image2.png
    203
    519
    media_image2.png
    Greyscale
wherein X is Cl,Br; R1 is methyl, ethyl, propyl, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.). NIR dyes have an electromagnetic spectra from 680-1600 nm. The heptamethine cyanine dye is water soluble and the sulfonate group leads to some water solubility.
Applicant asserts that the presence of four sulfonates on the compounds as a whole represented a clear breakthrough in demonstrating greatly improved performance in aqueous environments with similar SWIR properties to those in organic solvents (e.g. no quenching in aqueous systems). 
This statement is not commensurate in scope with the instant claims which merely state the proviso that “in at least one instance R in said compound comprises sulfonate, aryl sulfonate, or C1 to C24 alkyl sulfonate.” Therefore, the compounds of the instant claims do not require a minimum of 4 aryl sulfonates (sulfonates on the aryl fluorophore) which is required for the properties of the compounds of the instant claims.
Also, Murthy et al. teaches that the cyanine dyes 
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
may comprise R1-R4 = C1-C2 alkyl sulfonate, have emission wavelengths from 500-1000 nm and are used for in vivo application for imaging of tissues. The cyanine dyes have improved water solubility due to the water-soluble functional groups, such as alkyl sulfonate groups, etc. Therefore, the cyanine dyes may comprise 4 sulfonates on the aryl fluorophore.

    PNG
    media_image2.png
    203
    519
    media_image2.png
    Greyscale
wherein X is Cl,Br; R1 is methyl, ethyl, propyl, etc.; R2 is H, EWG, EDG (alkylsulfonato, alkylcarboxylic, SO3Na, etc.). NIR dyes have an electromagnetic spectra from 680-1600 nm. The heptamethine cyanine dye is water soluble and the sulfonate group leads to some water solubility.
Applicant asserts that Murthy teaches that the reduced dyes may be synthesized from the oxidized dyes, but never teaches how to synthesize the oxidized dyes. Murthy only refers to reduced dyes containing benz[c,d]indole moieties when describing a list of exemplary reduced dyes, referring to the following structure:

    PNG
    media_image17.png
    115
    335
    media_image17.png
    Greyscale
where R3 and R4 may be C1--20-alkyl sulfonate. Murthy, however, never teaches how to make any dyes containing benz[c,d]indole moieties let alone sulfonated benz[c,d]indole moieties.
The reference of Murthy is a patent and therefore, contains an enabling disclosure for sulfonated benz[c,d]indole dyes.
The synthesis of cyanine dyes was known in the prior art before the effective filing date of the instant claims.
For example, Peng et al. (US 8,227,621B2) discloses cyanine dyes of formula I

    PNG
    media_image9.png
    171
    422
    media_image9.png
    Greyscale
 (column 4, lines 14+) wherein one or both of the heteroaryl ring systems in the cyanine dye having formula I is benzo[c,d]indolyl (column 14, lines 3-5) and has at least one sulfonate group, more preferably two or three sulfonate groups which provide the advantages of providing increased photostability, water solubility, etc. (column 14, lines 20-30).
The substituents R1 and R2 are each independently selected from H, or together with the 
    PNG
    media_image10.png
    77
    80
    media_image10.png
    Greyscale
group to which they are bonded form a 5- to 7-membered ring, etc.; R3-6 are each independently (C1-C6)alkyl, etc.; R7-8 are each independently optionally substituted (C1-C6)alkyl, etc.; R9a-9d and R10a-10d are each independently selected from –SO3cat, H, etc.; A (column 4, lines 14+; column 5, lines 1-30; column 16, lines 45+).
For symmetrical cyanine dye synthesis involves (scheme I) (column 28, lines 49+):
 
    PNG
    media_image11.png
    157
    169
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    135
    290
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    176
    439
    media_image13.png
    Greyscale

For asymmetrical cyanine dye synthesis involves (scheme II) (column 29, lines 1-67):

    PNG
    media_image14.png
    165
    162
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    206
    363
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    156
    385
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize symmetrical cyanine dye having two benzo[c,d]indolyl moieties 
Applicant asserts that Yang does name several compounds with EWG is alkyl sulfonate but nowhere in Yang is taught how to make any such compounds at all, let alone any compounds that include sulfonate, aryl sulfonate or C1-24 alklyl sulfonate as the EWG at positions R2.
The disclosure of Yang teaches that the synthesis of organic carbocyanine dyes can be accomplished via the method of Narayanan et al. (J. Org. Chem. 1995, 60, p2391-2395) (p26, [0189]) which teaches of 
    PNG
    media_image5.png
    296
    404
    media_image5.png
    Greyscale
(p2391) wherein
    PNG
    media_image6.png
    204
    285
    media_image6.png
    Greyscale
       
    PNG
    media_image7.png
    118
    258
    media_image7.png
    Greyscale
(p2392).
The synthesis of an asymmetric dyes involves 
    PNG
    media_image8.png
    214
    248
    media_image8.png
    Greyscale
(Scheme 2).
Peng et al. (US 8,227,621B2) discloses cyanine dyes of formula I

    PNG
    media_image9.png
    171
    422
    media_image9.png
    Greyscale
 (column 4, lines 14+) wherein one or both of the heteroaryl ring systems in the cyanine dye having formula I is benzo[c,d]indolyl (column 14, lines 3-5) and has at least one sulfonate group, more preferably two or three sulfonate groups which provide the advantages of providing increased photostability, water solubility, etc. (column 14, lines 20-30).
The substituents R1 and R2 are each independently selected from H, or together with the 
    PNG
    media_image10.png
    77
    80
    media_image10.png
    Greyscale
group to which they are bonded form a 5- to 7-membered ring, etc.; R3-6 are each independently (C1-C6)alkyl, etc.; R7-8 are each independently optionally substituted (C1-C6)alkyl, etc.; R9a-9d and R10a-10d are each independently selected from –SO3cat, H, etc.; A (column 4, lines 14+; column 5, lines 1-30; column 16, lines 45+).
For symmetrical cyanine dye synthesis involves (scheme I) (column 28, lines 49+):
 
    PNG
    media_image11.png
    157
    169
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    135
    290
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    176
    439
    media_image13.png
    Greyscale

For asymmetrical cyanine dye synthesis involves (scheme II) (column 29, lines 1-67):

    PNG
    media_image14.png
    165
    162
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    206
    363
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    156
    385
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize symmetrical cyanine dye having two benzo[c,d]indolyl moieties 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618